Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 2-8, 10-11, 13-14, and 17 are objected to because of the following informalities:  
In claim 2, line 2, it appears Applicant intended “a processor” to read --the processor--
In claim 3, line 2, it appears Applicant intended “a processor” to read --the processor--
In claim 4, line 2, it appears Applicant intended “a processor” to read --the processor--
In claim 5, line 2, it appears Applicant intended “a processor” to read --the processor--
In claim 6, line 2, it appears Applicant intended “a processor” to read --the processor--
In claim 7, line 2, it appears Applicant intended “a processor” to read --the processor--
In claim 8, line 2, it appears Applicant intended “a processor” to read --the processor--
In claim 10, line 2, it appears Applicant intended “a processor” to read --the processor--
In claim 11, line 2, it appears Applicant intended “a processor” to read --the processor--
In claim 13, line 2, it appears Applicant intended “a processor” to read --the processor--
In claim 14, line 2, it appears Applicant intended “a processor” to read --the processor--
In claim 17, line 2, it appears Applicant intended “determining whether” to read --determine whether--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 recites the limitation "the characteristics of the brake" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-8, 11-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bill (US PGPub. No. 2017/0305577). 
Regarding claim 1, Bill discloses a non-transitory computer readable storage medium [250] having stored thereon instructions which, when executed by a processor [260], cause the processor to: determine whether an aircraft wheel brake is capable of performing a future rejected take-off event, comprising: determining from a rejected take-off energy parameter and a set of brake parameters whether a predicted mass of the brake is sufficient to perform the future rejected take-off event (¶0002, ¶0013, ¶0029, ¶0033-0034, ¶0036-0037, ¶0069). Examiner notes that Bill discloses calculating energy input to brakes based on sensed torque during previous braking events (including RTOs which are discussed as a requirement of aviation regulations) and an associated temperature limit below which brakes need to be prior to takeoff (¶0002, ¶0034). Bill further discloses calculating a cooling time for brakes to reach such a set temperature limit before takeoff which is based at least partially on a predicted mass (¶0013, ¶0029, ¶0036). Bill also discloses informing an aircraft crew of whether the brakes are sufficiently cool for takeoff (¶0003). 
Regarding claim 3, Bill discloses the non-transitory computer readable storage medium according to claim 1, wherein the instructions, when executed by a processor, cause the processor to: determine a mass limit defining the minimum mass required to perform the future rejected take-off event (¶0002, ¶0013, ¶0029, ¶0033-0034, ¶0036-0037, ¶0069). Examiner notes that a mass limit is inherent in Bill’s disclosure of calculating a cooling time period for takeoff based in part on brake mass, as previously discussed in regard to claim 1, above. 
Regarding claim 4, Bill discloses the non-transitory computer readable storage medium according to claim 3, wherein the instructions, when executed by a processor, cause the processor to: determine whether the predicted mass is sufficient to perform the future rejected take-off event by comparing the predicted mass to the mass limit (¶0002, ¶0013, ¶0029, ¶0033-0034, ¶0036-0037, ¶0069). Examiner notes that a mass limit is inherent in Bill’s disclosure of calculating a cooling time period for takeoff based in part on brake mass, as previously discussed in regard to claim 1, above. 
Regarding claim 5, Bill discloses the non-transitory computer readable storage medium according to claim 3, wherein the instructions, when executed by a processor, cause the processor to: determine the mass limit using an amount of energy to be absorbed by the brake when performing the future rejected take-off event determined based on the characteristics of the brake (¶0002, ¶0013, ¶0029, ¶0033-0034, ¶0036-0037, ¶0069). Examiner notes that a mass limit is inherent in Bill’s disclosure of calculating a cooling time period for takeoff based in part on brake mass, as previously discussed in regard to claim 1, above.
Regarding claim 7, Bill discloses the non-transitory computer readable storage medium according to claim 1, wherein the instructions, when executed by a processor, cause the processor to: issue a first notification, if the predicted mass is determined to be sufficient to perform the future rejected take-off event (¶0003). 
Regarding claim 8, Bill discloses the non-transitory computer readable storage medium according to claim 1, wherein the instructions, when executed by a processor, cause the processor to: repeat the determination of whether the brake is capable of performing the future rejected take-off event, if the predicted mass is determined to be insufficient to perform the future rejected take-off event (¶0048). 
Regarding claim 11, Bill discloses the non-transitory computer readable storage medium according to claim 1, wherein the instructions, when executed by a processor, cause the processor to: determine the rejected take-off energy parameter based on a set of user input parameters (¶0036). 
Regarding claim 12, Bill discloses the non-transitory computer readable storage medium according to claim 1, wherein: the set of brake parameters comprises an upper temperature cut-off for the brake (¶0002).
Regarding claim 13, Bill discloses the non-transitory computer readable storage according to claim 1, wherein the instructions, when executed by a processor, cause the processor to: determine a temperature limit which is the maximum temperature the brake is expected to reach upon the future rejected take-off event taking place (¶0002).
Regarding claim 14, Bill discloses the non-transitory computer readable storage medium according to claim 13, wherein the instructions, when executed by a processor, cause the processor to: determine whether the predicted mass of the brake is sufficient to perform the future rejected take-off event by comparing the temperature limit to an upper temperature cut-off for the brake (¶0002, ¶0013, ¶0029, ¶0033-0034, ¶0036-0037, ¶0069).
Regarding claim 15, Bill discloses a method comprising: determining whether an aircraft wheel brake is capable of performing a future rejected take-off event, comprising: determining from a rejected take-off energy parameter and a set of brake parameters whether a predicted mass of the brake is sufficient to perform the future rejected take-off event (¶0002, ¶0013, ¶0029, ¶0033-0034, ¶0036-0037, ¶0069). Examiner notes that Bill discloses calculating energy input to brakes based on sensed torque during previous braking events (including RTOs which are discussed as a requirement of aviation regulations) and an associated temperature limit below which brakes need to be prior to takeoff (¶0002, ¶0034). Bill further discloses calculating a cooling time for brakes to reach such a set temperature limit before takeoff which is based at least partially on a predicted mass (¶0013, ¶0029, ¶0036). Bill also discloses informing an aircraft crew of whether the brakes are sufficiently cool for takeoff (¶0003).
Regarding claim 17, Bill discloses an apparatus [120] comprising a processor [260] configured to: determining whether an aircraft wheel brake is capable of performing a future rejected take- off event, comprising: determining from a rejected take-off energy parameter and a set of brake parameters whether a predicted mass of the brake is sufficient to perform the future rejected take-off event (¶0002, ¶0013, ¶0029, ¶0033-0034, ¶0036-0037, ¶0069). Examiner notes that Bill discloses calculating energy input to brakes based on sensed torque during previous braking events (including RTOs which are discussed as a requirement of aviation regulations) and an associated temperature limit below which brakes need to be prior to takeoff (¶0002, ¶0034). Bill further discloses calculating a cooling time for brakes to reach such a set temperature limit before takeoff which is based at least partially on a predicted mass (¶0013, ¶0029, ¶0036). Bill also discloses informing an aircraft crew of whether the brakes are sufficiently cool for takeoff (¶0003). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 9-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bill as applied to claims 1, 3, 8, and 15 above, and further in view of Bailey et al. (US PGPub. No. 2009/0084637). 
Regarding claim 2, Bill discloses the non-transitory computer readable storage medium according to claim 1 (Bill ¶0002, ¶0013, ¶0029, ¶0033-0034, ¶0036-0037, ¶0069), but appears to be silent on the medium further wherein the instructions, when executed by a processor, cause the processor to: determine a number of predicted future use cycles after which the predicted mass is expected to be insufficient to perform the future rejected take-off event. 
Bailey, however, teaches a system for aircraft brakes that determines a remaining service life of a brake heat stack based on a measured thickness of the stack (Bailey ¶0021, ¶0060, ¶0072). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Bill in view of Bailey. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Bill to include wherein the instructions, when executed by a processor, cause the processor to: determine a number of predicted future use cycles after which the predicted mass is expected to be insufficient to perform the future rejected take-off event, as doing so was a known way of determining a remaining useful life of an aircraft brake stack, as recognized by Bailey (Bailey ¶0021, ¶0060, ¶0072).
Regarding claim 6, Bill in view of Bailey teaches the non-transitory computer readable storage medium according to claim 3 (Bill ¶0002, ¶0013, ¶0029, ¶0033-0034, ¶0036-0037, ¶0069), wherein the instructions, when executed by a processor, cause the processor to: determine a number of predicted future use cycles for the predicted mass to reduce to the mass limit (Bailey ¶0021, ¶0060, ¶0072), as previously modified, and with the same motivation as applied, in regard to claim 2, above.
Regarding claim 9, Bill in view of Bailey teaches the non-transitory computer readable storage medium according to claim 8 (Bill ¶0002, ¶0013, ¶0029, ¶0033-0034, ¶0036-0037, ¶0069), wherein: the determination is repeated using an updated rejected take-off energy parameter determined based on an updated aircraft weight (Bailey ¶0060), as previously modified, and with the same motivation as applied, in regard to claim 2, above. 
Regarding claim 10, Bill in view of Bailey teaches the non-transitory computer readable storage according to claim 9, wherein the instructions, when executed by a processor, cause the processor to: responsive to the updated aircraft weight satisfying an aircraft weight criterion, issue a second notification indicating that the brake requires a service or replacement, and cease repeating the determination (Bailey ¶0060), as previously modified, and with the same motivation as applied, in regard to claim 2, above.
Regarding claim 16, Bill in view of Bailey teaches the method according to claim 15 (Bill ¶0002, ¶0013, ¶0029, ¶0033-0034, ¶0036-0037, ¶0069) comprising: determining a number of predicted future use cycles after which the predicted mass is expected to be insufficient to perform the future rejected take-off event (Bailey ¶0021, ¶0060, ¶0072), as previously modified, and with the same motivation as applied, in regard to claim 2, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669